Citation Nr: 0721703	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a cervical disc strain. 


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a cervical disc strain.

The Board also finds that the veteran perfected an appeal 
with regard to the issue of service connection for an ulcer 
condition.  In a letter to the RO in March 2007, the veteran 
withdrew her appeal concerning this issue and thus, the Board 
will no longer consider it.  See 38 C.F.R. §§ 20.202, 20.204 
(2006).  


FINDING OF FACT

The veteran's cervical disc strain has a mild affect on her 
motion, forward flexion of 55 degrees, and mild pain on 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a cervical disc strain have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 
4.71a, Diagnostic Codes 5243, 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5242 (effective 
September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records note an x-ray during 
active duty for a cervical disc strain after a motor vehicle 
accident in November 1985.  Consequently, an April 2004 
rating decision granted service connection and assigned a 10 
percent disability rating for cervical disc disease with 
strain, effective January 30, 2004.  The veteran now seeks an 
increased disability rating for her cervical disc strain.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed her claim, VA evaluated her 
cervical disc strain under Diagnostic Code (DC) 5293, which 
provides a 10 percent rating when there is slight limitation 
of the cervical spine, a 20 percent rating when there is 
moderate limitation of motion, and a 30 percent rating when 
there is severe limitation of motion.  See 38 C.F.R. § 4.71a 
(2006).  

The Board observes that the Rating Schedule does not define 
the words "slight," "moderate and "severe."  However, the 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the cervical spine for VA 
purposes as 45 degrees of flexion, 45 degrees of extension, 
45 degrees of lateral flexion, and 80 degrees of rotation.  
See Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).

The Board also notes that amendments to the criteria for 
rating disabilities of the spine occurred on two occasions.  
The Board considers the claim in light of both the former and 
revised schedular rating criteria to determine whether the 
veteran's cervical disc strain warrants an increased 
evaluation.  As discussed below, both amendments pertain to 
the veteran's cervical spine.  VA's Office of General Counsel 
determined that the amended rating criteria apply only for 
periods from and after the effective date of the regulatory 
change, and only if they are favorable to the claim.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

During the course of the veteran's appeal, VA promulgated new 
regulations for the evaluation of most disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a rating of 20 percent 
when the intervertebral disc syndrome with incapacitating 
episodes has a total duration of at least 2 weeks during the 
past 12 months.  38 C.F.R. § 4.71a (2006).  Note (1) 
specifies that, for purposes of rating a disability under DC 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment by a physician.

Effective September 26, 2003, VA revised the rating schedule 
again concerning diseases and injuries to the spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
under DC 5242 provides for a 10 percent rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, a combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent disability rating requires forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

In reaching this decision, the Board notes that the veteran's 
compensation examinations in August 2003, to include an 
addendum, and June 2006 provide the most probative evidence 
to evaluate her claim.

Analyzing the old criteria, the Board finds that the 
veteran's cervical disc strain does not warrant a 20 percent 
rating under DC 5293.   The Board notes that competent 
medical evidence fails to show that the veteran has moderate 
symptoms of a cervical disc strain.  In this regard, the 
August 2003 VA compensation and addendum note mild 
degenerative disc disease with narrowing at C5-C6.  In 
addition, the June 2006 compensation examination indicates 
that the veteran ambulates with no assistive devices, does 
not wear a cervical collar, and, most importantly, that her 
condition does not interfere with her part-time job.  The 
veteran also reported no acute exacerbations of her cervical 
disc disability during the last year which required prolonged 
bed rest or a visit to her physician.  The veteran received a 
diagnosis of mild neural foraminal narrowing at the C4-C5 and 
C6-C7, providing, overall, evidence against this claim.  

Indeed, the June 2006 compensation examination indicates that 
the veteran's cervical disc strain demonstrated forward 
flexion of 55 degrees, extension of 35 degrees, lateral 
rotation of 75 degrees, and lateral bending of 45 degrees.  
See Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  Hence, 
the veteran's cervical disc strain causes mild limitation of 
motion and therefore, does not warrant an evaluation greater 
than 10 percent under DC 5293.

With respect to the issue of an increased disability rating 
under intervertebral disc syndrome, the veteran's service and 
post-service medical records make no reference to the 
syndrome nor does the veteran claim that she has this 
condition, providing evidence against a higher evaluation.

Under the amended criteria, the veteran's cervical spine 
clearly demonstrates forward flexion greater than 30 degrees 
and a combined range of motion greater than 170 degrees.  The 
veteran's post-service medical records also make no reference 
to favorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5237 (2006).  The June 2006 compensation 
examination lists forward flexion of 55 degrees, a combined 
range of motion of 210 degrees and no evidence of favorable 
ankylosis, thereby precluding a 20 percent disability rating 
under the newly revised General Rating Formula for Diseases 
and Injuries of the Spine.  Hence, under these criteria, the 
medical evidence only supports a 10 percent disability 
rating.

The Board also finds that the veteran's cervical disc strain 
does not warrant a disability rating greater than 10 percent 
based on functional loss due to pain, weakness, fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  
Although the June 2006 examination noted that the "DeLuca 
provision cannot be evaluated with medical certainty," the 
examiner indicated that repetitive use caused no pain with 
forward flexion or lateral bending but pain at "extreme" 
range of motion with extension and bilateral rotation.  In 
addition, the examiner found no incoordination, lack of 
endurance with repetitive range, nor apparent fatigue, which 
the Board finds provides evidence against a finding of a 
higher evaluation based on pain. 

While the Board considered the veteran's statements in 
support of her claim, the post-service medical record, as a 
whole, supports the findings of the 2006 examination and 
provides evidence against her claim.  Thus, the evidence is 
insufficient to assign a 20 percent disability rating based 
on functional loss due to pain, weakness, fatigability, or 
incoordination for her cervical disc strain.  Id.

The veteran's cervical disc strain does not meet the criteria 
for an evaluation in excess of 10 percent under applicable 
evaluation criteria.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work since the veteran reported 
no problems with her spine disability at her part-time job.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the veteran is not adequately compensated for her 
disability by the regular rating schedule. VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  

Although the Board notes that the disability on appeal most 
likely interferes with the veteran's ability to perform 
certain jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in July 2003 and 
January 2004 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested her to provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  As 
noted, VA afforded the veteran two compensation examinations 
to determine the severity of her cervical disc strain, both 
of which appear adequate for rating purposes.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


